Title: To James Madison from George Logan, 4 July 1813
From: Logan, George
To: Madison, James


Dear Sir,
Stenton July 4th 1813.
In that spirit of Truth which you so highly and justly appreciate, I have communicated to you my Letters to the American and British Administration, on the all-important subject of restoring Peace and Friendship between the two Governments, particularly necessary at this tremenduous crisis, when a military Despot is contemplating the subjugation of the whole civilised world. Whilst a member of the Senate at Washington I had frequent opportunities of conversing with Mr Jefferson then President of the United States. I suggested to him the necessity of having a Treaty of commerce and Friendship with Great Britain. I do not remember the precise words made use of, but an impression was made on my mind that Mr Jefferson did not at that time wish a Treaty of Peace and Friendship with England. I perfectly recollect that he terminated a conversation on this subject by observing that before a Treaty could be ratified with Great Britain, she might no longer exist as an independent nation. I am of opinion that Mr Jefferson declined making a Treaty with England, not from his hatred to that country, but from his fear of the overwhelming power of Buonaparte.
In some degree, the present calamity of our country may be attributed to the contracted Policy, and Secrecy of the Executive respecting our foreign relations. I hope the Present Congress will develope every Act of the President and of his ministers, necessary for the information of the People.
As to “the Orders in Council” the ostensible cause of declaring War against Britain, the most objectionable part of them was removed in 1809. The remaining part was contemplated to have been repealed before the meeting of Parliament in 1810. This Information I received whilst in London from Gentlemen connected with the Government. And it is confirmed by the last Letter of Mr Foster to Mr Monroe, dated “Washington June 14th 1812,” in which he observes: “It was France, and afterwards America that connected the Question relative to the right of Blockade with that arising out of the Orders in Council. You well know that if these two Questions had not been united together, the Orders in Council would have been in 1810, Revoked.” Unfortunately for the Peace of our Country, not content with the Revocation of the Orders in Council as dictated by the Law of Congress of May 1810. Mr Pinkney in his Letter to Lord Wellesley of Sep 31st 1810 demands a Repeal not only of the Blockade from Elbe to Brest, but of those of Zealand, and of the Isles of Mauritius and Bourbon. And in his letter of Jany 14th 1811, to the same Minister, he speaks also of other Blockades (including that of the Island of Zealand) which the United States expected to see Recalled, besides the Blockade of May. In this letter he suggests an idea directly calculated, and perhaps designed, to allarm the British Minestry as to the ulterior views of our Government on the subject of Blockade in general, and to discourage them from a compliance with our demand concerning the Blockade of May. He observes—“It is by no means clear that it may not be fairly contended that a Maratime Blockade is incomplete with regard to States at Peace, unless the Place which it would affect is invested by land as well as by sea. The United States however have called for the recognition of no such Rule. They appear to have contented themselves with urging in substance “That Ports not actually Blockaded by a Present adequate Stationary force &c &c.”
Apprehensive that some shuffling conduct of this kind would be the result of an official communication with Mr Pinkney, I urged in my Letter to Sir John Sinclair, and to other Gentlemen in London with whom I conversed, that the King should volantarily and immediately, remove, or suspend the “Orders in Council:” Not only as an Act of Justice to the United States, but as a measure of sound Policy with regard to the British Nation, as tending to silence the jealous, and strengthen the well disposed real American Citizens in the United States. Accept assurances of my Friendship,
Geo: Logan.
